Name: COMMISSION REGULATION (EEC) No 2974/93 of 28 October 1993 re-establishing the levying of customs duties on products of categories 12 and 24 (order Nos 40.0120 and 40.0240), originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  economic conditions;  trade policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 29 . 10 . 93 Official Journal of the European Communities No L 268/ 17 COMMISSION REGULATION (EEC) No 2974/93 of 28 October 1993 re-establishing the levying of customs duties on products of categories 12 and 24 (order Nos 40.0120 and 40.0240), originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of categories 12 and 24 (order Nos 40.0120 and 40.0240), originating in Malaysia, the relevant ceiling respectively amounts to 3 189 000 pairs and 499 000 pieces respectively, Whereas on 28 May 1993 imports of the products in question into the Community, originating in Malaysia, countries covered by preferential tariff arrangements, reached and were charged against these ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Malaysia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 1 November 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90 , shall be re-established in respect of the following products, imported into the Community and originating in Malaysia : Order No Category(unit) CN code Description 40.0120 12 6115 12 00 Panty-hose (tights), stockings, under stockings, (1 000 pairs 6115 19 10 socks, ankle-socks, sockettes and the like, knitted or pieces) 6115 19 90 or crocheted, other than for babies , including 61 1 5 20 11 stockings for varicose veins, other than products of 6115 20 90 category 70 611591 00 6115 92 00 611593 10 6115 93 30 6115 93 99 6115 99 00 40.0240 24 6107 21 00 Men's or boys ' nightshirts, pyjamas, bathrobes, (1 000 pieces) 6107 22 00 dressing gowns and similar articles, knitted or 6107 29 00 crocheted 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 Women's or girls' nightdresses , pyjamas, nÃ ©gligÃ ©s, 6108 31 90 bathrobes, dressing gowns and similar articles, 6108 32 11 knitted or crocheted 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 396, 31 . 12. 1992, p. 1 . No L 268/ 18 Official Journal of the European Communities 29 . 10 . 93 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 October 1993 . For the Commission Christiane SCRIVENER Member of the Commission